





Exhibit 10.1
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into, as of
August 3, 2016 (the “Effective Date”), by and among Perrigo Company plc, a
public limited company incorporated in Ireland (“Parent”), Perrigo Management
Company, a Michigan corporation and a subsidiary of Parent (the “Company”), and
John T. Hendrickson (“Executive”).
WHEREAS, Executive currently serves as Chief Executive Officer of Parent and
President of the Company, and Parent and the Company desire to continue to
retain Executive’s services in such roles; and
WHEREAS, Parent, the Company and Executive desire to enter into this Agreement
to set forth the terms of Executive’s continued service to Parent and the
Company.
NOW, THEREFORE, in consideration of the foregoing, the mutual promises contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are acknowledged, the parties agree as follows:
1.Employment Period. The Company agrees to employ Executive, and Executive
agrees to serve the Company and its Affiliates (as defined below), subject to
the terms and conditions of this Agreement, for the period commencing on the
Effective Date and ending on the third anniversary of the Effective Date (the
“Employment Period”). Thereafter, unless previously terminated, the Employment
Period shall be automatically extended for consecutive periods of one year
unless either party provides written notice to the other party of non-renewal in
accordance with Section 11(b) (a “Notice of Non-Renewal”) not less than 180 days
prior to the end of the Employment Period as then in effect. Notwithstanding the
foregoing, (a) upon a Change in Control (as defined in the Perrigo Company plc
Change in Control Severance Policy for U.S. Employees, as amended as of June 14,
2016), the Employment Period shall automatically be extended until the second
anniversary of the date such Change in Control is consummated (unless the
Employment Period would otherwise expire after such date); and (b) the
Employment Period shall immediately terminate upon any termination of
Executive’s employment with the Company and its subsidiaries pursuant to Section
4. For purposes of this Agreement, the term “Affiliate” means an entity
controlled by, controlling or under common control with Parent or the Company
(for the avoidance of doubt, the Company is an Affiliate of Parent and vice
versa).


2.Position and Duties; Location; Standard of Services.


(a)Position and Duties. During the Employment Period, Executive shall serve as
Chief Executive Officer of Parent and President of the Company and shall perform
customary and appropriate duties as may be reasonably assigned to Executive from
time to time by the Board of Directors of Parent (the “Board”). Executive shall
have such responsibilities, power and authority as those normally associated
with such position in public companies of a similar stature. Executive shall
report solely and directly to the Board.


    



--------------------------------------------------------------------------------







(b)Location. During the Employment Period, Executive’s principal place of
employment shall be the Company’s executive offices in Michigan, subject to
reasonable business travel at the Company’s request; provided that the parties
acknowledge that Executive will spend significant time in the Company’s offices
in Ireland.


(c)Standard of Services. During the Employment Period, Executive agrees to
devote Executive’s full business attention and time to the business and affairs
of Parent and its Affiliates and to use Executive’s best efforts to perform
faithfully and efficiently such responsibilities. During the Employment Period,
Executive may serve on civic, charitable or other not-for-profit boards or
committees, deliver lectures, fulfill speaking engagements or teach at
educational institutions, manage personal investments and, subject to the prior
written approval of the Board (or a committee thereof), serve on boards of
for-profit entities, in each case, so long as such activities do not interfere
with the performance of Executive’s responsibilities in accordance with this
Agreement and Executive complies with applicable provisions of any codes of
business conduct and ethics of Parent and its Affiliates, as in effect from time
to time.


3.Compensation and Employee Benefits.


(a)Annual Base Salary. During the Employment Period, Executive shall receive an
annual base salary (the “Annual Base Salary”) of no less than $900,000, payable
in accordance with the Company’s regular payroll practices. The Annual Base
Salary shall be reviewed at least annually by the Board or an appropriate
committee thereof (the Board or such Committee, the “Committee”) for possible
increase, as determined in the sole and absolute discretion of the Committee,
pursuant to the normal performance review policies for senior executives of the
Company. Notwithstanding the above, prior to a Change in Control, the Committee
may decrease the Annual Base Salary in a proportion (not greater than 10%) that
generally applies to other senior executives of the Company in connection with
an across-the-board senior executive salary decrease. The term “Annual Base
Salary” as used in this Agreement shall refer to the Annual Base Salary as it
may be so adjusted from time to time.


(b)Annual Bonus. During the Employment Period, Executive shall have the
opportunity to earn, for each fiscal year of Parent, an annual bonus (the
“Annual Bonus”) pursuant to the terms of an annual incentive plan for senior
executives of the Company, as in effect from time to time. Executive’s target
Annual Bonus opportunity shall be no less than 115% of the Annual Base Salary
(the “Target Annual Bonus”); provided, however, in respect of fiscal year 2016,
Executive’s Target Annual Bonus shall be bifurcated, with (i) the portion of the
Target Annual Bonus attributable to the period from January 1, 2016 through
April 23, 2016 determined based on the value of Executive’s target annual bonus
opportunity as of April, 23, 2016, multiplied by a fraction, (A) the numerator
of which is 114 and (B) the denominator of which is 366 and (ii) the portion of
the Target Annual Bonus attributable to the period from April 24, 2016 through
December 31, 2016 determined based on the value of Executive’s Target Annual
Bonus as of the Effective Date pursuant to the terms of this Agreement,
multiplied by a fraction, (A) the numerator of which is 252 and (B) the
denominator of which is 366. The actual


-2-

--------------------------------------------------------------------------------





amount of the Annual Bonus may range from 0% to 200% of the Target Annual Bonus,
as determined by the Committee in its sole and absolute discretion based on the
achievement of pre-established performance goals and its evaluation of
Executive’s performance. The Company shall have no obligation to award an Annual
Bonus in any given year, and the Annual Bonus shall not be considered an
acquired right of Executive, even if it is paid on a repeated basis.


(c)Long-Term Incentive Awards. Subject to Executive’s continued service through
the grant date, during the Employment Period, Executive shall be eligible to
participate in other long-term cash and equity incentive plans, practices,
policies, and programs applicable generally to other senior executives of the
Company, as determined by the Committee in its sole and absolute discretion;
provided, that Executive shall be treated similarly to other senior executives
of the Company with respect to the grant timing and terms of such long-term
incentive awards.


(d)Other Employee Benefit Plans. During the Employment Period, Executive shall
be entitled to participate in the employee benefit plans, practices, policies
and programs, as in effect from time to time, that are generally applicable to
other senior executives of the Company (including retirement, deferred
compensation and health and welfare benefits) on the same terms as are
applicable to other senior executives of the Company. In addition, during the
Employment Period, Executive shall be eligible for four weeks of vacation per
year, or such greater amount of time as is determined in accordance with the
Company’s vacation policy as in effect from time to time, and in all cases
subject to the terms of such policy.


(e)Business Expenses. During the Employment Period, Executive shall be entitled
to receive prompt reimbursement for all reasonable business expenses (including
travel, entertainment, professional dues and subscriptions) incurred by
Executive, in accordance with the Company’s policies as in effect from time to
time.


4.Termination of Employment.


(a)Death or Disability. Executive’s employment shall terminate automatically
upon Executive’s death during the Employment Period. If the Board determines in
good faith that the Disability of Executive has occurred during the Employment
Period (pursuant to the definition of Disability set forth below), it may
provide Executive with written notice in accordance with Section 11(b) of its
intention to terminate Executive’s employment. In such event, Executive’s
employment with the Company and its Affiliates shall terminate effective on the
30th day after Executive’s receipt of such notice (the “Disability Effective
Date”), provided that, within the 30 days after such receipt, Executive shall
not have returned to full‑time performance of Executive’s duties. For purposes
of this Agreement, “Disability” shall mean the absence of Executive from
Executive’s duties with Parent and the Company on a full‑time basis for 90
consecutive days, or for 120 days (which need not be consecutive) within a
365-day period, as a result of incapacity due to mental or physical illness.




-3-

--------------------------------------------------------------------------------





(b)Cause. Parent and the Company may terminate Executive’s employment during the
Employment Period either with or without Cause. For purposes of this Agreement,
“Cause” shall mean, as determined in the sole discretion of the Board:


(i)The commission by Executive of an act of dishonesty or breach of trust, that
is willful and demonstrably and materially injurious to the business, financial
condition or reputation of Parent or its Affiliates;


(ii)Executive’s conviction of, or entry of a plea of guilty or nolo contendere
with respect to, a felony crime or a crime involving moral turpitude, fraud,
forgery, embezzlement or similar conduct;


(iii)Executive’s willful failure to perform or substantially perform Executive’s
material duties with Parent or its Affiliates;


(iv)A willful and material breach by Executive of Executive’s obligations under
this Agreement, including a material and willful breach of the restrictive
covenants and confidentiality provisions set forth in Section 7;


(v)Executive’s engaging in misconduct involving moral turpitude to the extent
that his credibility and reputation no longer conform to the standard of senior
executives of Parent or the Company; or


(vi)A failure to assist and cooperate with Parent or its Affiliates in
connection with the defense or prosecution of any claim that may be made against
or by Parent or its Affiliates, or in connection with any ongoing or future
investigation or dispute or claim of any kind involving Parent or its
Affiliates, including any proceedings before any arbitral, administrative,
regulatory, judicial, legislative or other body or agency.


Executive will not be deemed to be discharged for Cause unless and until there
is delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than a majority of the entire membership of the Board
(excluding Executive, if he is then a member of the Board), at a meeting called
and duly held for such purpose, finding in good faith that Executive is guilty
of the conduct set forth above and specifying the particulars thereof in detail.
Following a Change in Control, any such determination by the Board shall be
subject to de novo review by a court of law pursuant to the dispute provisions
of Section 11(a).
(c)Good Reason. Executive’s employment may be terminated by Executive either
with or without Good Reason. For purposes of this Agreement, “Good Reason” shall
mean Executive’s voluntary resignation after any of the following actions are
taken by Parent or any of its Affiliates without Executive’s written consent:


(i)A material diminution of Executive’s duties or responsibilities, authorities,
powers or functions, including ceasing to be Chief Executive Officer of Parent
or assignment of duties materially inconsistent with the position of Chief
Executive Officer of


-4-

--------------------------------------------------------------------------------





Parent, other than during an extended absence due to mental or physical illness
(as determined in good faith by the Board);


(ii)A relocation in Executive’s principal place of employment that would result
in Executive’s commute from his principal residence increasing by 50 miles or
more; or


(iii)Any material breach of this Agreement by Parent or the Company, including
any material reduction in Executive’s Annual Base Salary (other than as
contemplated by Section 3(a)) or Target Annual Bonus.


In order to invoke a termination for Good Reason, Executive shall provide
written notice to Parent of the existence of one or more of the conditions
described in clauses (i) through (iii) within 30 days following Executive’s
knowledge of the initial existence of such condition or conditions, specifying
in reasonable detail the conditions constituting Good Reason, and Parent and its
Affiliates shall have 30 days following receipt of such written notice (the
“Cure Period”) during which it may remedy the condition. In the event that
Parent and its Affiliates fail to remedy the condition constituting Good Reason
during the applicable Cure Period, Executive’s “separation from service” (within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(collectively, with the regulations and other guidance promulgated thereunder,
the “Code”)) must occur, if at all, within 30 days following such Cure Period in
order for such termination as a result of such condition to constitute a
termination for Good Reason.
(d)Notice of Termination. Any termination by Parent or the Company with or
without Cause, or by Executive with or without Good Reason, shall be
communicated by Notice of Termination to the other party hereto given in
accordance with Section 11(b). For purposes of this Agreement, a “Notice of
Termination” means a written notice that (i) indicates the specific termination
provision in this Agreement relied upon, (ii) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so indicated
and (iii) specifies the Date of Termination (as defined below), which date shall
be not more than 30 days after the delivery of such notice.


(e)Date of Termination. “Date of Termination” means (i) if Executive’s
employment is terminated by Parent or the Company with or without Cause, or by
Executive with or without Good Reason, the date of receipt of the Notice of
Termination or any later date specified therein within 30 days following such
notice (except that in the case of a termination by Executive without Good
Reason, Parent or the Company may in its sole discretion change any such later
date to a date of its choosing between the date of such receipt and such later
date), or (ii) if Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of Executive or
the Disability Effective Date, as the case may be.


(f)Resignation from Other Positions. Upon the termination of Executive’s
employment for any reason (unless otherwise agreed in writing by Parent and
Executive),


-5-

--------------------------------------------------------------------------------





Executive shall be deemed to have resigned, without any further action by
Executive, from any and all officer and director positions that Executive,
immediately prior to such termination, (i) held with Parent or any of its
Affiliates and (ii) held with any other entities at the direction of, or as a
result of Executive’s affiliation with, Parent or any of its Affiliates. If for
any reason this Section 4(f) is deemed to be insufficient to effectuate such
resignations, then Executive shall, upon Parent’ request, execute any documents
or instruments that Parent may deem necessary or desirable to effectuate such
resignations. In addition, Executive hereby designates the Secretary or any
Assistant Secretary of Parent and of any Affiliate to execute any such documents
or instruments as Executive’s attorney-in-fact to effectuate such resignations
if execution by the Secretary or any Assistant Secretary of Parent or Affiliate
is deemed by Parent or the Affiliate to be a more expedient means to effectuate
such resignation or resignations.


5.Obligations of the Company upon Termination. (a) Good Reason; Other Than for
Cause, Death or Disability. If, during the Employment Period, Parent or the
Company terminates Executive’s employment other than for Cause or Disability, or
Executive terminates employment for Good Reason, in each case, other than upon
or within 24 months following the consummation of a Change in Control (in which
case Section 5(b) shall apply), then, subject to Executive’s execution within 50
days following the Date of Termination, and non-revocation, of a release of
claims in the form attached as Exhibit A (the “Release”), the Company shall pay
to Executive the following:


(i)the sum of (A) the portion of the Annual Base Salary due for the period
through the Date of Termination to the extent not theretofore paid, (B) any
accrued but unpaid vacation and (C) Executive’s business expenses that have not
been reimbursed by the Company as of the Date of Termination that were incurred
by Executive prior to the Date of Termination in accordance with the applicable
policy of the Company (the sum of the amounts described in clauses (A), (B) and
(C) shall be hereinafter referred to as the “Accrued Obligations”), which
Accrued Obligations shall be paid in a lump sum in cash within 60 days following
the Date of Termination;


(ii)any unpaid Annual Bonus earned by Executive in respect of the fiscal year of
Parent that was completed on or prior to the Date of Termination (the “Unpaid
Annual Bonus”), which Unpaid Annual Bonus shall be paid in a lump sum in cash
within 60 days following the Date of Termination (other than any portion of such
Unpaid Annual Bonus that was deferred, which portion shall instead be paid in
accordance with the applicable deferral arrangement and any election
thereunder);


(iii)a prorated Annual Bonus in respect of the fiscal year of Parent in which
the Date of Termination occurs, with such amount to equal the product of (A) the
amount determined by the Committee based on actual performance for the fiscal
year in which the Date of Termination occurs and otherwise on a basis no less
favorable than the basis on which annual incentive award determinations are made
by the Committee for other senior executives of the Company in respect of such
fiscal year, and (B) a fraction, (I) the numerator of which is the number of
days in the fiscal year of Parent in which the Date of Termination occurs
through the Date of Termination, and (II) the denominator of which is 365 (the
“Prorated Annual Bonus”),


-6-

--------------------------------------------------------------------------------





which Prorated Annual Bonus shall be paid on the date on which the Company
otherwise pays annual bonuses to senior executives of the Company for such
fiscal year (other than any portion of such Annual Bonus that was deferred,
which portion shall instead be paid in accordance with the applicable deferral
arrangement and any election thereunder);


(iv)an amount equal to the product of (A) two multiplied by (B) the sum of
(x) the Annual Base Salary and (y) the Target Annual Bonus as in effect for the
fiscal year of Parent in which the Date of Termination occurs, which amount
shall be payable in a lump sum within 60 days following the Date of Termination;


(v)if Executive elects health care continuation coverage under Section 4980B of
the Code or other applicable law (“COBRA”) for himself and his eligible covered
dependents equivalent to the coverage which they were receiving immediately
prior to the Date of Termination, for 18 months following the Date of
Termination, or such shorter period determined in accordance with clause (B) of
this sentence (the “Continuation Period”), the Company shall pay the full
premium cost of such coverage, based on the prevailing rate (the “Prevailing
COBRA Rate”) charged by the Company to persons who elect similar health care
continuation coverage under COBRA (the “Health Care Benefits”); provided,
however, that (A) the Health Care Benefits shall be reported by the Company as
taxable income to Executive to the extent reasonably determined by the Company
to be necessary to avoid the Health Care Benefits from being considered to have
been provided under a discriminatory self-insured medical reimbursement plan
pursuant to Section 105(h) of the Code, and (B) the Continuation Period shall
cease at such time that Executive is eligible to receive health care benefits
under another employer-provided plan (but no repayment of any previously-paid
premium shall be required). In addition, the Company shall pay to Executive on
the first day of each of the first six months following the expiration of the
Continuation Period an amount in cash equal to the Prevailing COBRA Rate for the
coverage for Executive and his eligible covered dependents which was in effect
immediately prior to the expiration of the Continuation Period; provided,
however, that no such payment shall be made following the time that Executive is
eligible to receive health care benefits under another employer-provided plan;


(vi)for purposes of Executive’s equity incentive awards granted prior to the
Effective Date and that remain outstanding on the Date of Termination, Executive
shall be deemed to have experienced an “Involuntary Termination for Economic
Reasons” (within the meaning used in the applicable award agreement); provided
that for purposes of any such equity award under which Parent has discretion to
provide for accelerated vesting under such circumstances, Parent shall be deemed
to have applied its discretion to provide for 24 months of continued vesting to
the same extent as if Executive had continued as an employee of the Company for
such 24-month period, with the satisfaction of performance goals determined
based on actual performance through the end of the applicable performance period
(and any portion of such awards that does not vest pursuant to this Section
5(a)(vi) or the terms thereof shall be forfeited for no consideration);
provided, further, that (A) this Section 5(a)(vi) shall be deemed to amend any
equity incentive award outstanding on the Effective Date to the extent necessary
to implement the intent of hereof, and (B) the Company will provide
substantively the same vesting


-7-

--------------------------------------------------------------------------------





provisions as described in this Section 5(a)(vi) in any equity incentive awards
granted to Executive on and following the Effective Date;


(vii)reimbursement of career transition assistance services obtained by
Executive up to a maximum value of $50,000 until the first anniversary of the
Date of Termination (the “Career Transition Assistance”), provided that
Executive provides invoices for such services in a form reasonably acceptable to
the Company within 18 months following the Date of Termination;


(viii)to the extent not theretofore paid or provided, the Company shall timely
pay or provide, in accordance with the terms of the applicable plan, program,
policy, practice or contract, to Executive any other amounts or benefits
required to be paid or provided or that Executive is eligible to receive under
any plan, program, policy, practice or contract of the Company through the Date
of Termination (such other amounts and benefits shall be hereinafter referred to
as the “Other Benefits”).


For the avoidance of doubt, if applicable, any amount payable pursuant to
Section 5(a) shall be determined without regard to any reduction in compensation
that resulted Executive’s termination of employment for Good Reason. If
Executive does not execute the Release within 50 days following the Date of
Termination, or if Executive revokes the Release, Executive shall be entitled to
only the compensation and benefits contemplated by Sections 5(a)(i) and (viii).
Other than as set forth in this Section 5(a), in the event of a termination of
Executive’s employment by Parent or the Company without Cause (other than due to
death or Disability) or by Executive for Good Reason, Parent and its Affiliates
shall have no further obligation to Executive under this Agreement.
(b)    Change in Control Termination. If, during the Employment Period, Parent
or the Company terminates Executive’s employment other than for Cause or
Disability, or Executive terminates employment for Good Reason, in each case,
upon or within 24 months following the consummation of a Change in Control,
then, subject to Executive’s execution within 50 days of the Date of
Termination, and non-revocation, of the Release, the Company shall pay to
Executive the following:


(i)    the Accrued Obligations, the Unpaid Annual Bonus, the Health Care
Benefits, the Career Transition Assistance and the Other Benefits in accordance
with the terms of Sections 5(a)(i), (ii), (v), (vii) and (viii), respectively;


(ii)    a prorated Annual Bonus in respect of the fiscal year of Parent in which
the Date of Termination occurs, with such amount to equal the product of (A) the
Target Annual Bonus for the fiscal year in which the Date of Termination occurs,
and (B) a fraction, (I) the numerator of which is the number of days that have
elapsed in the fiscal year of Parent in which the Date of Termination occurs as
of the Date of Termination, and (II) the denominator of which is 365 (the
“Prorated Target Bonus”), which Prorated Target Bonus shall be paid in a lump
sum in cash within 60 days following the Date of Termination (other than any
portion of such


-8-

--------------------------------------------------------------------------------





Annual Bonus that was deferred, which portion shall instead be paid in
accordance with the applicable deferral arrangement and any election
thereunder); and


(iii)    an amount equal to the product of (A) three multiplied by (B) the sum
of (x) the Annual Base Salary and (y) the Target Annual Bonus as in effect for
the fiscal year of Parent in which the Date of Termination occurs, payable in a
lump sum within 60 days following the Date of Termination.


For the avoidance of doubt, if applicable, any amount payable pursuant to
Section 5(b) shall be determined without regard to any reduction in compensation
that resulted in Executive’s termination of employment for Good Reason. If
Executive does not execute the Release within 50 days following the Date of
Termination, or if Executive revokes the Release, Executive shall be entitled to
only the compensation and benefits contemplated by Sections 5(a)(i) and (viii).
(c)    Death; Disability. If Executive’s employment is terminated by reason of
Executive’s death or Disability during the Employment Period, this Agreement
shall terminate without further obligations to Executive, other than for payment
of the Accrued Obligations, the Unpaid Annual Bonus and the Prorated Annual
Bonus and the timely payment or provision of the Other Benefits. The Accrued
Obligations, the Unpaid Annual Bonus and the Prorated Annual Bonus shall be paid
to Executive’s estate (in the event of death) or Executive or his legal
representative (in the event of Disability), as applicable, on the same schedule
as contemplated by Sections 5(a)(i)-(iii).


(d)    Other Termination. If Executive’s employment is terminated during the
Employment Period for a reason other than those governed by Section 5(a), (b) or
(c) (including upon the expiration of the Employment Period following a Notice
of Non-Renewal), this Agreement shall terminate without further obligations to
Executive under this Agreement, other than for payment of the Accrued
Obligations within 60 days following the Date of Termination and the timely
payment or provision of the Other Benefits.


(e)    Full Settlement. The payments and benefits provided under this Section 5
shall be in full satisfaction of the obligations of Parent and its Affiliates to
Executive under this Agreement or any other plan, agreement, policy or
arrangement of Parent and its Affiliates upon his termination of employment, and
in no event shall Executive be entitled to severance pay or benefits beyond
those specified in this Section 5 (for the avoidance of doubt, including
Parent’s U.S. Severance Policy and Change in Control Severance Policy for U.S.
Employees).


6.No Mitigation. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of any amounts payable
to Executive under Section 5 and such amounts shall not be reduced whether or
not Executive obtains other employment.


-9-

--------------------------------------------------------------------------------





7.Restrictive Covenants. In consideration for Executive’s continued employment
and the compensation and benefits payable hereunder, Executive agrees to the
covenants set forth below.


(a)Nondisclosure of Confidential Information.


(i)The parties agree that, during the course of Executive’s employment with
Parent and its Affiliates, Executive has had and will continue to have access
to, and has gained and will continue to gain knowledge with respect to,
“Confidential Information” (as defined below). Executive agrees that Executive
shall not, without the prior written consent of Parent, during the period of
Executive’s employment with Parent and its Affiliates and thereafter for so long
as it remains Confidential Information, use or disclose, or knowingly permit any
unauthorized Person (as defined in Section 13(d) of the Securities Exchange Act
of 1934) to use, disclose or gain access to, any Confidential Information;
provided, however, that Executive may disclose Confidential Information (x) as
required by law or (y) as ordered by a court, provided that in any event
described in the preceding clause (x) or (y), (A) Executive shall promptly
notify Parent in writing, and consult with and assist Parent in seeking a
protective order or request for another appropriate remedy, (B) in the event
that such protective order or remedy is not obtained, or if Parent waives
compliance with the terms of the preceding clause (A), Executive shall disclose
only that portion of the Confidential Information that, in the opinion of
Executive’s legal counsel, is legally required to be disclosed and shall
exercise reasonable best efforts to assure that confidential treatment shall be
accorded to such Confidential Information by the receiving Person and (C) to the
extent permitted by applicable law, Parent shall be given an opportunity to
review the Confidential Information prior to disclosure thereof.


(ii)Without limiting the foregoing, Executive agrees to keep confidential the
existence of, and any information concerning, any dispute between Executive and
Parent or any of its Affiliates, except that Executive may disclose information
concerning such dispute to the court that is considering such dispute and to
Executive’s legal counsel, provided that such counsel agrees not to disclose any
such information other than as necessary to the prosecution or defense of such
dispute.


(iii)For purposes of this Agreement, “Confidential Information” means
information, observations and data concerning the business and affairs of Parent
or any of its Affiliates, including all business information (whether or not in
written form) that relates to Parent or any of its Affiliates, or their
directors, officers, employees, customers, suppliers or contractors or any other
third parties with respect to which Parent or any of its Affiliates has a
business relationship or owes a duty of confidentiality, or their respective
businesses or products, and that is not known to the public generally other than
as a result of Executive’s breach of this Agreement, including technical
information or reports; trade secrets; unwritten knowledge and “know-how”;
operating instructions; training manuals; customer lists; customer buying
records and habits; product sales records and documents; product development,
marketing and sales strategies; market surveys; marketing plans; profitability
analyses; product cost; long-range plans; information relating to pricing,
competitive strategies and new product development,


-10-

--------------------------------------------------------------------------------





including processes, formulas, designs, drawings, engineering and technology;
information relating to any forms of compensation or other personnel-related
information; contracts; and supplier lists. Confidential Information shall not
include such information known to Executive prior to Executive’s involvement
with Parent or any of its Affiliates or information rightfully obtained from a
third party (other than pursuant to a breach by Executive of this Agreement or
any other duty of confidentiality).


(b)Inventions and Patents. Executive agrees that all inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports and
all similar or related information that relate to the actual or anticipated
business, research and development or existing or future products or services of
Parent or its Affiliates, and that are conceived, developed or made by Executive
during his employment with Parent or its Affiliates (“Work Product”) belong to
Parent and its Affiliates. Executive shall promptly disclose such Work Product
to Parent and its Affiliates and perform all actions reasonably requested by
Parent or its Affiliates (whether during or after the Employment Period) to
establish and confirm such ownership (including assignments, consents, powers of
attorney, and other instruments). To the fullest extent permitted by applicable
law all intellectual property (including patents, trademarks, and copyrights)
which are made, developed or acquired by Executive in the course of Executive’s
employment with Parent or its Affiliates will be and remain the absolute
property of Parent and its Affiliates, and Executive shall assist Parent and its
Affiliates in perfecting and defending their rights to such intellectual
property.


(c)Noncompetition. During Executive’s employment with Parent and its Affiliates
and until the second anniversary of the Date of Termination, without regard to
the reason for Executive’s termination (the “Restricted Period”), Executive
shall not (i) directly or indirectly, without the prior written consent of
Parent, engage in or invest as an owner, partner, stockholder, licensor,
director, officer, agent or consultant for any Person that conducts a business
that is in competition with a business conducted by Parent or any of its
Affiliates anywhere in the world; or (ii) accept employment or an engagement for
the provision of services in any capacity, including as an employee, director,
consultant or advisor, directly or indirectly, with any Person that conducts a
business that is in competition with a business conducted by Parent or any of
its Affiliates anywhere in the world. For purposes hereof, conducting a business
shall include the sale, manufacture, distribution or research and development of
any product or service that is similar to a product or service sold,
distributed, marketed or being researched or developed (including through a
joint venture or investment in another entity) by Parent or any of its
Affiliates, including store brand and value brand OTC drug or nutritional
products, extended topical generic prescription pharmaceutical products, infant
nutrition products and any other product or products that Parent or an Affiliate
is marketing or actively planning to market during the Executive’s employment
with Parent and the Company and, with respect to the period after termination of
employment, during the one-year period following the Date of Termination.
Notwithstanding the foregoing, nothing in this provision shall prevent Executive
from passively investing as a less than two percent stockholder in the
securities of any company listed on a national securities exchange or quoted on
an automated quotation system.




-11-

--------------------------------------------------------------------------------





(d)Nonsolicitation of Clients. During the Restricted Period, Executive shall
not, directly or indirectly, alone or in association with any other Person,
without the prior written consent of Parent, (i) induce or attempt to induce any
client, customer (whether former or current), supplier, licensee, franchisee,
joint venture partner or other business relation of Parent or any of its
Affiliates (collectively, “Clients”) to cease doing business with Parent or any
such Affiliate, (ii) divert all or any portion of a Client’s business to any
competitor of Parent or any such Affiliate, or (iii) in any way interfere with
the relationship between any Client, on the one hand, and Parent or any such
Affiliate, on the other hand.


(e)Nonsolicitation of Service Providers. During the Restricted Period, Executive
shall not, directly or indirectly, without the prior written consent of Parent,
(i) actively solicit, recruit or hire any Person who is at such time, or who at
any time during the 12-month period prior to such solicitation or hiring had
been, an employee or consultant of Parent or any of its Affiliates, (ii) solicit
or encourage any employee of Parent or any of its Affiliates to leave the
employment of Parent or any of its Affiliates or (iii) interfere with the
relationship of Parent or any of its Affiliates with any Person or entity who or
that is employed by or otherwise engaged to perform services for Parent or any
of its Affiliates.


(f)Nondisparagement. From and following the Effective Date, Executive shall not
make, either directly or by or through another Person, any oral or written
negative, disparaging or adverse statements or representations of or concerning
Parent or its Affiliates, any of their clients or businesses or any of their
current or former officers, directors or employees; provided, however, that,
subject to Section 7(a), nothing herein shall prohibit Executive from
(i) disclosing truthful information if legally required (whether by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process) or (ii) exercising any legally
protected whistleblower rights (including pursuant to Rule 21F under the
Securities Exchange Act of 1934).


(g)Return of Property. Executive acknowledges that all documents, records,
files, lists, equipment, computer, software or other property (including
intellectual property) relating to the businesses of Parent or any of its
Affiliates, in whatever form (including electronic), and all copies thereof,
that have been or are received or created by Executive while an employee of
Parent or any of its Affiliates (including Confidential Information) are and
shall remain the property of Parent and its Affiliates, and Executive shall
immediately return such property to the Company upon the Date of Termination
and, in any event, at Parent’s request. Executive further agrees that any
property situated on the premises of, and owned by, Parent or any of its
Affiliates, including disks and other storage media, filing cabinets or other
work areas, is subject to inspection by Parent’s personnel at any time with or
without notice.


(h)Remedies and Injunctive Relief. Executive acknowledges that a violation by
Executive of any of the covenants contained in this Section 7 would cause
irreparable damage to Parent and its Affiliates in an amount that would be
material but not readily ascertainable, and that any remedy at law (including
the payment of damages) would be inadequate. Accordingly, Executive agrees that,
notwithstanding any provision of this Agreement to the contrary, in addition to
any other damages it is able to show, in the event of a violation by Executive
of any


-12-

--------------------------------------------------------------------------------





of the covenants contained in this Section 7, Parent and its Affiliates shall be
entitled (without the necessity of showing economic loss or other actual damage)
to (i) cease payment of the compensation and benefits contemplated by Section 5
to the extent not previously paid or provided (including ceasing vesting of
outstanding equity incentive awards), (ii) the prompt return by Executive of any
portion of such compensation and the value of such benefits previously paid or
provided (including forfeiture of any equity incentive awards that vested
pursuant to Section 5 or the repayment of the value of any equity incentive
awards that vested pursuant to Section 5 that have been exercised or settled, as
applicable) and (iii) injunctive relief (including temporary restraining orders,
preliminary injunctions and permanent injunctions), without posting a bond, in
any court of competent jurisdiction for any actual or threatened breach of any
of the covenants set forth in this Section 7 in addition to any other legal or
equitable remedies it may have. The preceding sentence shall not be construed as
a waiver of the rights that Parent and its Affiliates may have for damages under
this Agreement or otherwise, and all such rights shall be unrestricted. The
Restriction Period shall be tolled during (and shall be deemed automatically
extended by) any period during which Executive is in violation of the provisions
of Section 7(c), (d) or (e), as applicable. In the event that a court of
competent jurisdiction determines that any provision of this Section 7 is
invalid or more restrictive than permitted under the governing law of such
jurisdiction, then, only as to enforcement of this Section 7 within the
jurisdiction of such court, such provision shall be interpreted and enforced as
if it provided for the maximum restriction permitted under such governing law.


(i)Acknowledgements.


(i)Executive acknowledges that Parent and its Affiliates have expended and will
continue to expend substantial amounts of time, money and effort to develop
business strategies, employee, customer and other relationships and goodwill to
build an effective organization. Executive acknowledges that Parent and its
Affiliates have a legitimate business interest in and right to protect its
Confidential Information, goodwill and employee, customer and other
relationships, and that Parent and its Affiliates would be seriously damaged by
the disclosure of Confidential Information and the loss or deterioration of its
employee, customer and other relationships. Executive further acknowledges that
Parent and its Affiliates are entitled to protect and preserve the going concern
value of Parent and its Affiliates to the extent permitted by law.


(ii)In light of the foregoing acknowledgments, Executive agrees that the
covenants contained in this Agreement are reasonable and properly required for
the adequate protection of the businesses and goodwill of Parent and its
Affiliates. Executive further acknowledges that, although Executive’s compliance
with the covenants contained in this Agreement may prevent Executive from
earning a livelihood in a business similar to the business of Parent and its
Affiliates, Executive’s experience and capabilities are such that Executive has
other opportunities to earn a livelihood and adequate means of support for
Executive and Executive’s dependents.




-13-

--------------------------------------------------------------------------------





(iii)In light of the acknowledgements contained in this Section 7(i), Executive
agrees not to challenge or contest the reasonableness, validity or
enforceability of any limitations on, and obligations of, him contained in this
Agreement.


8.Treatment of Certain Payments.


(a)Anything in this Agreement to the contrary notwithstanding, in the event the
Accounting Firm (as defined below) shall determine that receipt of all Payments
(as defined below) would subject Executive to the excise tax under Section 4999
of the Code, the Accounting Firm shall determine whether to reduce any of the
Payments paid or payable pursuant to the Agreement (the “Agreement Payments”) so
that the Parachute Value (as defined below) of all Payments, in the aggregate,
equals the Safe Harbor Amount (as defined below). The Agreement Payments shall
be so reduced only if the Accounting Firm determines that Executive would have a
greater Net After-Tax Receipt (as defined below) of aggregate Payments if the
Agreement Payments were so reduced. If the Accounting Firm determines that
Executive would not have a greater Net After-Tax Receipt (as defined below) of
aggregate Payments if the Agreement Payments were so reduced, Executive shall
receive all Agreement Payments to which Executive is entitled hereunder.


(b)If the Accounting Firm determines that aggregate Agreement Payments should be
reduced so that the Parachute Value of all Payments, in the aggregate, equals
the Safe Harbor Amount, the Company shall promptly give Executive notice to that
effect and a copy of the detailed calculation thereof. All determinations made
by the Accounting Firm under this Section 8 shall be binding upon the Company
and its Affiliates and Executive and shall be made as soon as reasonably
practicable and in no event later than 15 days following the Date of
Termination. For purposes of reducing the Agreement Payments so that the
Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount, only amounts payable under the Agreement (and no other Payments) shall
be reduced. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing the payments and benefits under the following sections in
the following order: (i) cash payments that may not be valued under Treas. Reg.
§ 1.280G-1, Q&A-24(c) (“24(c)”), (ii) equity-based payments that may not be
valued under 24(c), (iii) cash payments that may be valued under 24(c), (iv)
equity-based payments that may be valued under 24(c) and (v) other types of
benefits. With respect to each category of the foregoing, such reduction shall
occur first with respect to amounts that are not “deferred compensation” within
the meaning of Section 409A of the Code and next with respect to payments that
are deferred compensation, in each case, beginning with payments or benefits
that are to be paid the farthest in time from the determination of the
Accounting Firm. All reasonable fees and expenses of the Accounting Firm shall
be borne solely by the Company.


(c)To the extent requested by Executive, the Company shall cooperate with
Executive in good faith in valuing, and the Accounting Firm shall take into
account the value of, services provided or to be provided by Executive
(including Executive’s agreeing to refrain from performing services pursuant to
a covenant not to compete or similar covenant, before, on or after the date of a
change in ownership or control of the Company (within the meaning of Q&A-2(b) of
the final regulations under Section 280G of the Code), such that payments in


-14-

--------------------------------------------------------------------------------





respect of such services may be considered reasonable compensation within the
meaning of Q&A-9 and Q&A-40 to Q&A-44 of the final regulations under Section
280G of the Code and/or exempt from the definition of the term “parachute
payment” within the meaning of Q&A-2(a) of the final regulations under Section
280G of the Code in accordance with Q&A-5(a) of the final regulations under
Section 280G of the Code.


(d)The following terms shall have the following meanings for purposes of this
Section 8:


(i)“Accounting Firm” shall mean a nationally recognized certified public
accounting firm or other professional organization that is a certified public
accounting firm recognized as an expert in determinations and calculations for
purposes of Section 280G of the Code that is selected by the Company prior to a
Change in Control for purposes of making the applicable determinations
hereunder, which firm shall not, without Executive’s consent, be a firm serving
as accountant or auditor for the Person effecting the Change in Control.


(ii)“Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to Executive’s taxable income for the
immediately preceding taxable year, or such other rate(s) as the Accounting Firm
determines to be likely to apply to Executive in the relevant tax year(s).


(iii)“Parachute Value” of a Payment shall mean the present value as of the date
of the change of control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2)
of the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the excise tax under Section 4999 of the Code will
apply to such Payment.


(iv)“Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Executive, whether paid or payable pursuant to the Agreement or
otherwise.


(v)“Safe Harbor Amount” shall mean 2.99 times Executive’s “base amount,” within
the meaning of Section 280G(b)(3) of the Code.


9.Successors. This Agreement is personal to Executive and without the prior
written consent of Parent and the Company shall not be assignable by Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by Executive’s legal
representatives. This Agreement shall inure to the benefit of and be binding
upon Parent and the Company and their respective successors and assigns. As used
in this Agreement, “Parent and “Company” shall mean Parent and the Company as
hereinbefore defined and any successor to their respective businesses and/or
assets


-15-

--------------------------------------------------------------------------------





as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.


10.Indemnification. Parent and the Company shall indemnify Executive and hold
Executive harmless to the fullest extent permitted by the laws of the Republic
of Ireland and the State of Michigan, respectively, against and in respect of
any and all actions, suits, proceedings, claims, demands, judgments, costs,
expenses, losses, and damages resulting from Executive’s good faith performance
of Executive’s duties and obligations with Parent and its Affiliates. Parent and
the Company shall cover Executive under directors’ and officers’ liability
insurance both during and, while potential liability exists, after employment in
the same amount and to the same extent as Parent and the Company cover their
other officers and directors. These obligations shall survive the termination of
Executive’s employment with Parent and its Affiliates. If any proceeding is
brought or threatened against Executive in respect of which indemnity may be
sought against Parent or its Affiliates pursuant to the foregoing, Executive
shall notify Parent promptly in writing of the institution of such proceeding
and Parent or its Affiliates shall assume the defense thereof and the employment
of counsel and payment of all fees and expenses; provided, however, that if a
conflict of interest exists between Parent or its applicable Affiliate and
Executive such that it is not legally practicable for Parent or its applicable
Affiliate to assume Executive’s defense, Executive shall be entitled to retain
separate counsel reasonably acceptable to Parent or its applicable Affiliate and
Parent or its applicable Affiliate shall assume payment of all reasonable fees
and expenses of such counsel.


11.Miscellaneous. (a) Governing Law and Dispute Resolution. This Agreement shall
be governed by and construed in accordance with the laws of the State of
Michigan, without reference to principles of conflict of laws. The parties
irrevocably submit to the jurisdiction of any state or federal court sitting in
or for Allegan or Kent Counties, Michigan with respect to any dispute arising
out of or relating to this Agreement or the Release, and each party irrevocably
agrees that all claims in respect of such dispute or proceeding shall be heard
and determined in such courts. The parties hereby irrevocably waive, to the
fullest extent permitted by law, any objection that they may now or hereafter
have to the venue of any dispute arising out of or relating to this Agreement or
the transactions contemplated hereby brought in such court or any defense of
inconvenient forum for the maintenance of such dispute or proceeding. Each party
agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
THE PARTIES HEREBY WAIVE A TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR
COUNTER CLAIM BROUGHT OR ASSERTED BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY RELATED TO THIS
AGREEMENT. Following a Change in Control, the Company (including any successor
to the Company following a Change in Control) shall reimburse Executive for all
reasonable legal fees and expenses incurred by Executive in seeking to obtain or
enforce any right or benefit provided under this Agreement, provided that
Executive substantially prevails on at least one material issue.




-16-

--------------------------------------------------------------------------------





(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:


If to Executive: To the most recent address on file with the Company.
If to Parent:


Perrigo Company plc
Treasury Building
Lower Grand Canal Street
Dublin 2 Ireland
Attention: General Counsel


If to the Company:


Perrigo Management Company
515 Eastern Avenue
Allegan, Michigan 49010
Attention: General Counsel
Senior Vice President of Global Human Resources




or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.
(c)    Acknowledgements. Prior to execution of this Agreement, Executive was
advised by Parent and the Company of Executive’s right to seek independent
advice from an attorney of Executive’s own selection regarding this Agreement.
Executive acknowledges that he has entered into this Agreement knowingly and
voluntarily and with full knowledge and understanding of the provisions of this
Agreement after being given the opportunity to consult with counsel. Executive
further represents that, in entering into this Agreement, Executive is not
relying on any statements or representations made by any of the directors,
officers, employees or agents of Parent or the Company that are not expressly
set forth herein, and that Executive is relying only upon Executive’s own
judgment and any advice provided by Executive’s attorney.


(d)    Cooperation. Executive agrees that upon the reasonable request of Parent
or its Affiliates following Executive’s termination of employment, Executive
shall use reasonable efforts to assist and cooperate with Parent or its
Affiliates in connection with the defense or prosecution of any claim that may
be made against or by Parent or its Affiliates, or in connection with any
ongoing or future investigation or dispute or claim of any kind involving Parent
or its Affiliates, including any proceedings before any arbitral,
administrative, regulatory, judicial, legislative or other body or agency.
Executive will be entitled only to reimbursement for any


-17-

--------------------------------------------------------------------------------





reasonable out-of-pocket expenses (including travel expenses) incurred in
connection with providing such assistance.
(e)    Invalidity. If any term or provision of this Agreement or the application
thereof to any person or circumstance shall to any extent be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those to which it is invalid
or unenforceable shall not be affected thereby, and each term and provision of
this Agreement shall be valid and be enforced to the fullest extent permitted by
law.


(f)    Survivability. The provisions of this Agreement that by their terms call
for performance subsequent to the termination of either Executive’s employment
or this Agreement (including the terms of Sections 5, 7 and 10) shall so survive
such termination; provided that, the post-employment covenants contained in
Sections 7(c), 7(d) and 7(e) shall not survive a termination of Executive’s
employment at or following the end of the Employment Period in accordance with
the first two sentences (but not the third sentence) of Section 1 following the
Company giving Executive a Notice of Non-Renewal.


(g)    Section Headings; Construction. The section headings used in this
Agreement are included solely for convenience and shall not affect, or be used
in connection with, the interpretation hereof. For purposes of this Agreement,
the term “including” shall mean “including, without limitation.”


(h)    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


(i)    Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such Federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.


(j)    Section 409A.


(i)General. It is intended that payments and benefits made or provided under
this Agreement shall not result in penalty taxes or accelerated taxation
pursuant to Section 409A of the Code. Any payments that qualify for the
“short-term deferral” exception, the separation pay exception or another
exception under Section 409A of the Code shall be paid under the applicable
exception. For purposes of the limitations on nonqualified deferred compensation
under Section 409A of the Code, each payment of compensation under this
Agreement shall be treated as a separate payment of compensation. All payments
to be made upon a termination of employment under this Agreement may only be
made upon a “separation from service” under Section 409A of the Code to the
extent necessary in order to avoid the imposition of penalty taxes on Executive
pursuant to Section 409A of the Code. In no event may Executive, directly or
indirectly, designate the calendar year of any payment under this Agreement, and
to the extent required by Section 409A of the Code, any payment that may be


-18-

--------------------------------------------------------------------------------





paid in more than one taxable year (depending on the time that Executive
executes the Release) shall be paid in the later taxable year.
(ii)Reimbursements and In-Kind Benefits. Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement that are subject to Section 409A of the Code shall be made
in accordance with the requirements of Section 409A of the Code, including,
where applicable, the requirement that (A) any reimbursement is for expenses
incurred during Executive’s lifetime (or during a shorter period of time
specified in this Agreement); (B) the amount of expenses eligible for
reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other calendar year; (C) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred; and (D) the right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.


(iii)Delay of Payments. Notwithstanding any other provision of this Agreement to
the contrary, if Executive is considered a “specified employee” for purposes of
Section 409A of the Code (as determined in accordance with the methodology
established by the Company and its Affiliates as in effect on the Termination
Date), any payment that constitutes nonqualified deferred compensation within
the meaning of Section 409A of the Code that is otherwise due to Executive under
this Agreement during the six-month period immediately following Executive’s
separation from service (as determined in accordance with Section 409A of the
Code) on account of Executive’s separation from service shall be accumulated and
paid to Executive on the first business day of the seventh month following his
separation from service (the “Delayed Payment Date”), to the extent necessary to
prevent the imposition of tax penalties on Executive under Section 409A of the
Code. If Executive dies during the postponement period, the amounts and
entitlements delayed on account of Section 409A of the Code shall be paid to the
personal representative of his estate on the first to occur of the Delayed
Payment Date or 30 calendar days after the date of Executive’s death.


(k)    Amendments. No provision of this Agreement shall be modified or amended
except by an instrument in writing duly executed by the parties hereto. No
custom, act, payment, favor or indulgence shall grant any additional right to
Executive or be deemed a waiver by Parent or the Company of any of Executive’s
obligations hereunder or release Executive therefrom or impose any additional
obligation upon Parent or the Company. No waiver by any party of any breach by
the other party of any term or provision hereof shall be deemed to be an assent
or waiver by any party to or of any succeeding breach of the same or any other
term or provision. This Agreement is personal to and shall not be assignable by
any party, but shall inure to the benefit of the parties hereto and their
respective heirs, beneficiaries, successors and assigns.


(l)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto in respect of the terms and conditions of Executive’s employment
with the Company and its Affiliates, including his severance entitlements, and,
as of the Effective Date, supersedes and cancels in their entirety all prior
understandings, agreements and commitments,


-19-

--------------------------------------------------------------------------------





whether written or oral, relating to the terms and conditions of employment
between Executive, on the one hand, and Parent or its Affiliates, on the other
hand.


[Signature page follows]






-20-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and each of
Parent and the Company, pursuant to the authorization from its board of
directors, has caused these presents to be executed in its name on its behalf,
all as of the date first above written.


 
/s/ John T. Hendrickson
 
John T. Hendrickson
 
 
 
 
 
PERRIGO COMPANY PLC
By:
/s/ Ellen R. Hoffing
 
 
 
 
 
PERRIGO MANAGEMENT COMPANY
By:
/s/ Todd W. Kingma







[Signature Page to Employment Agreement]

--------------------------------------------------------------------------------


Exhibit A


GENERAL RELEASE OF CLAIMS
THIS GENERAL RELEASE OF CLAIMS (this “Release”) is executed by John T.
Hendrickson (“Executive”) as of the date set forth on the signature page hereto.
1.
General Release and Waiver of Claims.

(a)
Release. In consideration of the payments and benefits afforded under the
employment agreement, dated as of [DATE], by and among Perrigo Company plc, a
public limited company incorporated in Ireland (“Parent”), Perrigo Management
Company, a Michigan corporation and a subsidiary of Parent (the “Company”) and
Executive (the “Employment Agreement”), and after consultation with counsel,
Executive and each of Executive’s respective heirs, executors, administrators,
representatives, agents, successors and assigns (collectively, the “Releasors”)
hereby irrevocably and unconditionally release and forever discharge Parent, the
Company and their subsidiaries and affiliates and each of their respective
officers, employees, directors and agents (“Releasees”) from any and all claims,
actions, causes of action, rights, judgments, obligations, damages, demands,
accountings or liabilities of whatever kind or character (collectively,
“Claims”) that the Releasors may have arising out of Executive’s employment
relationship with and service as an employee, officer or director of Parent, the
Company and its subsidiaries and affiliates, and the termination of any such
relationship or service, in each case up to and including Executive’s date of
termination. Executive acknowledges that the foregoing sentence includes Claims
arising under Federal, state or local laws, statutes, orders or regulations that
relate to the employment relationship or prohibiting employment discrimination,
including Claims under Title VII of the Civil Rights Act of 1964; The Civil
Rights Act of 1991; Sections 1981 through 1988 of Title 42 of the United States
Code; the Employee Retirement Income Security Act of 1974; the Immigration
Reform and Control Act; the Sarbanes-Oxley Act of 2002; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act; the Equal Pay Act;
the Fair Credit Reporting Act; Occupational Safety and Health Act; state
equivalents of the foregoing statutes, including without limitation the Michigan
Elliott Larsen Civil Rights Act, the Michigan Persons with Disabilities Civil
Rights Act, and the Michigan Whistleblowers’ Protection Act; and any other
federal, state or local civil, human rights, bias, whistleblower,
discrimination, retaliation, compensation, employment, labor or other local,
state or federal law, regulation or ordinance. Notwithstanding anything
contained herein to the contrary, this Release specifically excludes and shall
not affect: (i) the obligations of Parent, the Company or their affiliates set
forth in the Employment Agreement and to be performed after the date hereof,
including without limitation under in Sections 5, 8 and 10 thereof, or under any
other benefit plan, agreement, arrangement or policy of Parent, the Company or
their affiliates that is applicable to Executive and that, in each case, by its
terms, contains obligations that are to be performed after the date hereof by
Parent, the Company or their affiliates; (ii) any indemnification or similar
rights Executive has as a current or former officer, director, employee or agent
of Parent, the Company or their affiliates, including, without limitation, any
and all rights thereto under applicable law, the bylaws or other governance
documents or such entities, or any rights with respect to coverage under any
directors’ and officers’ insurance policies and/or indemnification agreements;
(iii) any Claim the Releasors may have as the holder or beneficial owners of
securities of Parent, the Company or their affiliates or other rights relating
to securities






--------------------------------------------------------------------------------





or equity awards in respect of the common stock of Parent, the Company or their
affiliates; (iv) rights to accrued but unpaid salary, paid time off, vacation or
other compensation due through the date of termination of employment; (v) any
unreimbursed business expenses; (vi) benefits or the right to seek benefits
under applicable workers’ compensation and/or unemployment compensation
statutes; and (vii) any Claims that may arise in the future from events or
actions occurring after Executive’s date of termination of employment or that
Executive may not by law release through an agreement such as this.
(b)Specific Release of ADEA Claims. In further consideration of the payments and
benefits provided to Executive under the Employment Agreement, the Releasors
hereby unconditionally release and forever discharge the Releasees from any and
all Claims that the Releasors may have as of the date Employee signs this
Release arising under the Federal Age Discrimination in Employment Act of 1967,
as amended, and the applicable rules and regulations promulgated thereunder
(“ADEA”). By signing this Release, Executive hereby acknowledges and confirms
the following: (i) Executive was advised by Parent and the Company in connection
with Executive’s termination of employment to consult with an attorney of
Executive’s choice prior to signing this Release and to have such attorney
explain to Executive the terms of this Release, including, without limitation,
the terms relating to Executive’s release of claims arising under ADEA, and
Executive has in fact consulted with an attorney; (ii) Executive was given a
period of not fewer than [twenty-one (21)] [forty-five (45)] calendar days to
consider the terms of this Release and to consult with an attorney of
Executive’s choosing with respect thereto; and (iii) Executive knowingly and
voluntarily accepts the terms of this Release. Executive also understands that
Executive has seven (7) calendar days following the date on which Executive
signs this Release within which to revoke the release contained in this Section
1(b), by providing Parent and the Company a written notice of Executive’s
revocation of the release and waiver contained in this Section 1(b).
(c)No Assignment. Executive represents and warrants that Executive has not
assigned any of the Claims being released under this Release.
2.Proceedings. Executive has not filed, and agrees not to initiate or cause to
be initiated on Executive’s behalf, any complaint, charge, claim or proceeding
against the Releasees with respect to any Claims released under Section 1(a) or
(b) before any local, state or federal agency, court or other body (each,
individually, a “Proceeding”), and agrees not to participate voluntarily in any
Proceeding involving such Claims; provided, however, and subject to the
immediately following sentence, nothing set forth here in intended to or shall
interfere with Executive’s right to participate in a Proceeding with any
appropriate federal, state, or local government agency enforcing discrimination
laws, nor shall this Release prohibit Executive from cooperating with any such
agency in its investigation. Executive waives any right Executive may have to
benefit in any manner from any relief (whether monetary or otherwise) arising
out of any Proceeding involving such Claims. Notwithstanding the foregoing, the
term Proceeding shall not include any complaint, charge, claim or proceeding
with respect to the obligations of Parent or the Company to Executive under the
Employment Agreement or in respect of any other matter described in the proviso
to Section 1(a), and Executive retains all of Executive’s rights in connection
with the same.


-A-2-

--------------------------------------------------------------------------------





3.Severability Clause. In the event any provision or part of this Release is
found to be invalid or unenforceable, only that particular provision or part so
found, and not the entire Release, will be inoperative.
4.No Admission. Nothing contained in this Release will be deemed or construed as
an admission of wrongdoing or liability on the part of the Releasees.
5.Governing Law and Venue. All matters affecting this Release, including the
validity thereof, are to be governed by, and interpreted and construed in
accordance with, the laws of the State of Michigan applicable to contracts
executed in and to be performed in that State.


6.Counterparts. This Release may be executed in counterparts and each
counterpart will be deemed an original.


7.Notices. All notices, requests, demands or other communications under this
Release shall be in writing and shall be deemed to have been duly given when
delivered in person or deposited in the United States mail, postage prepaid, by
registered or certified mail, return receipt requested, to the party to whom
such notice is being given as follows:
As to Employee:
Executive’s last address on the books and records of the Company
 
 
As to Parent:
Perrigo Company plc
 
Treasury Building
 
Lower Grand Canal Street
 
Dublin 2 Ireland
 
Attention: General Counsel 
 
 
Attention: General Counsel 
Perrigo Management Company 
 
515 Eastern Avenue
 
Allegan, Michigan 49010
 
Attention: General Counsel
 
Senior Vice President of Global Human Resources

Any party may change his, her or its address or the name of the person to whose
attention the notice or other communication shall be directed from time to time
by serving notice thereof upon the other party as provided herein.
EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE HAS READ THIS RELEASE AND THAT EXECUTIVE
FULLY KNOWS, UNDERSTANDS AND APPRECIATES ITS CONTENTS, AND THAT EXECUTIVE HEREBY
EXECUTES THE SAME AND MAKES THIS RELEASE AND THE RELEASE PROVIDED FOR HEREIN
VOLUNTARILY AND OF EXECUTIVE’S OWN FREE WILL.


-A-3-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Executive has executed this Release on the date set forth
below.




_________________________________
John T. Hendrickson
Dated as of: _______________


-A-4-